Case 2:17-cv-11976-TGB-MKM ECF No. 46, PageID.1580 Filed 05/13/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 DEMARCUS FINLEY,                                2:17-cv-11976-TGB

                  Petitioner,
                                            OPINION AND ORDER
       v.                                   DENYING MOTION FOR
                                           RECONSIDERATION (ECF
 MARK MCCULLICK,
                                                NOS. 38, 45)
                  Respondent.


      On January 25, 2021, the Court denied Petitioner Finley’s

application for a writ of habeas corpus. The Court also declined to issue
a certificate of appealability, but granted leave to appeal in forma
pauperis.
     Finley has now filed a Notice of Appeal. ECF No. 42. Petitioner has

also filed a motion for reconsideration and a supplement to the motion

for reconsideration. ECF Nos. 38, 45.

      This Court lacks jurisdiction to consider Petitioner’s motion for

reconsideration because he has filed a notice of appeal in this case. A

notice of appeal generally “confers jurisdiction on the court of appeals and

divests the district court of control over those aspects of the case involved

in the appeal.” Marrese v. American Academy of Orthopaedic Surgeons,

470 U.S. 373, 379 (1985) (citing Griggs v. Provident Consumer Discount

                                     1
Case 2:17-cv-11976-TGB-MKM ECF No. 46, PageID.1581 Filed 05/13/21 Page 2 of 2




Co., 459 U.S. 56, 58 (1982) (per curiam)); see also Workman v. Tate, 958

F.2d 164, 167 (6th Cir. 1992). Because Petitioner has filed a notice of

appeal, this Court lacks jurisdiction to amend its original opinion and

order to consider the merits of his case. Workman, 958 F.2d at 167-68; see

also Raum v. Norwood, 93 F. App’x 693, 695 (6th Cir. 2004) (Plaintiffs

deprived    district   court   of   jurisdiction   over   their   motion   for

reconsideration by filing notice of appeal before district court had chance

to make decision on motion to reconsider).

      Based upon the foregoing, the motion for reconsideration and the

supplement to the motion, ECF Nos. 38, 45, are DENIED.


IT IS SO ORDERED.


 Dated: May 13, 2021            s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                       2
